Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 24, 1999, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the prosecutor’s misconduct during summation. In determining whether the prosecutor’s remarks amounted to misconduct, his summation must be examined in the context of the summation delivered by the defense counsel (see, People v Galloway, 54 NY2d 396). While some of the prosecutor’s comments might have been strident, his summation does not warrant reversal (see, People v Russo, 201 AD2d 512, affd 85 NY2d 872). Krausman, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.